NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 09a0725n.06

                                               Case No. 08-6417
                                                                                                      FILED
                              UNITED STATES COURT OF APPEALS                                      Nov 05, 2009
                                   FOR THE SIXTH CIRCUIT                                   LEONARD GREEN, Clerk

 PATRICIA WILLIAMS,                                           )
                                                              )
            Plaintiff-Appellant,                              )
                                                              )        ON APPEAL FROM THE
                   v.                                         )        UNITED STATES DISTRICT
                                                              )        COURT FOR THE WESTERN
 EXPEDITORS INTERNATIONAL OF                                  )        DISTRICT OF KENTUCKY
 WASHINGTON, INC.,                                            )
                                                              )
       Defendant-Appellee.                                    )
 _______________________________________                      )

BEFORE: BATCHELDER, Chief Judge and GIBBONS, Circuit Judge; and MALONEY,
Chief District Judge.*

        ALICE M. BATCHELDER, Chief Judge. Patricia Williams sued her former employer,

Expeditors International, claiming that she was denied promotions on the basis of her gender and her

age, in violation of federal law.1 Expeditors moved for summary judgment and the district court

analyzed the claim pursuant to McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973).

The court found that Ms. Williams had set out a prima facie case, but that Expeditors had responded

with a legitimate non-discriminatory reason — that the chosen employees were better qualified. The

district court then concluded that Ms. Williams had not proven (and could not prove) any pretext

sufficient to establish her claim of discrimination and overcome summary judgment.



        *
           The Honorable Paul L. Maloney, Chief United States District Judge for the W estern District of Michigan,
sitting by designation.

        1
         She also claimed that she was wrongfully denied overtime wages and appealed the district court’s grant of
summary judgment to the defendants on that claim. But she has abandoned that claim on appeal by failing to offer any
argument in support of her position or any legal citation that would support such an argument.
       After carefully reviewing the record, the law, and the arguments on appeal, we conclude that

the district court’s opinion correctly sets out the applicable law and correctly applies that law to the

facts in the record. The issuance of a full written opinion by this court would serve no useful

purpose. Accordingly, for the reasons stated in the district court’s opinion, we AFFIRM.




                                                   2